The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 5, 2021

                               2021COA103

No. 18CA0480, People v. Curtis — Election Law — Offenses
Related to Mail Ballots; Crimes — Forgery

     A division of the court of appeals considers whether, under

People v. Bagby, 734 P.2d 1059, 1061 (Colo. 1987), the legislature

intended to limit prosecution for conduct related to mail ballots to

the mail ballot offense statute, section 1-13-112, C.R.S. 2020. The

division concludes it did not, and, therefore, the prosecution had

discretion to charge the defendant with a mail ballot offense as well

as felony forgery under section 18-5-102(1)(d), C.R.S. 2020.

     The division also concludes that (1) the defendant’s

convictions for forgery and a mail ballot offense do not violate his

right to equal protection; (2) felony forgery is not a lesser included

offense of misdemeanor mail ballot offense; and (3) the prosecutor

did not commit reversible misconduct.
COLORADO COURT OF APPEALS                                       2021COA103


Court of Appeals No. 18CA0480
Weld County District Court No. 17CR245
Honorable Julie C. Hoskins, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Steven Curtis,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division VII
                           Opinion by JUDGE DUNN
                          Fox and Pawar, JJ., concur

                          Announced August 5, 2021


Philip J. Weiser, Attorney General, John T. Lee, Senior Assistant Attorney
General, Kevin E. McReynolds, Senior Assistant Attorney General, Denver,
Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Kamela Maktabi, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant Steven Curtis tried to vote twice in the November

 2016 general election. In addition to his mail ballot, Curtis also

 filled out his ex-wife’s mail ballot, forged her signature on the ballot

 envelope, and mailed it to the Weld County Clerk and Recorder. For

 this, a jury convicted Curtis of felony forgery, section

 18-5-102(1)(d), C.R.S. 2020, and a misdemeanor mail ballot offense,

 section 1-13-112, C.R.S. 2020.

¶2    Curtis appeals his forgery conviction, contending that the

 prosecution lacked the discretion to charge him under the general

 forgery statute and, instead, could charge him only under “the more

 specific” mail ballot offense statute. Because we disagree, we reject

 Curtis’s contention that we must vacate his forgery conviction. And

 because we are unpersuaded by Curtis’s other challenges, we

 affirm.

                            I.   Background

¶3    Curtis and his wife Kelly ended their marriage in May 2016.

 Kelly later moved to South Carolina. Before the November 2016

 general election, the Weld County Clerk and Recorder’s office sent

 Kelly’s mail ballot to the home she once shared with Curtis. Soon



                                    1
 after, Curtis filled out, signed, and mailed both his and Kelly’s

 ballots to the Weld County Clerk.1

¶4    Meanwhile, Kelly contacted the Weld County Clerk’s office to

 obtain an absentee ballot but was told that she “had already voted”

 and that her ballot “was sitting right there.” Kelly explained that

 she hadn’t filled out a ballot or given anyone permission to do so on

 her behalf. She later confirmed that the signature on the ballot

 envelope wasn’t hers.

¶5    When asked, Curtis denied signing Kelly’s ballot.

 Unconvinced, the prosecution obtained a court order requiring

 Curtis to provide DNA and handwriting samples. DNA testing

 showed that Curtis had sealed Kelly’s ballot return envelope, and a

 handwriting expert concluded that Curtis had filled out the return

 address on the envelope and signed Kelly’s name.

¶6    The prosecution charged Curtis with forgery and a mail ballot

 offense. At trial, Curtis implicitly acknowledged that he filled out



 1 Curtis signed Kelly’s name on the “Voter’s Signature” line on her
 ballot return envelope. See § 1-7.5-103(7), C.R.S. 2020 (defining
 “[r]eturn envelope” as “an envelope that is printed with spaces for
 the name and address of, and a self-affirmation to be signed by, an
 eligible elector voting in a mail ballot election . . . .”).

                                    2
 and signed Kelly’s ballot but asserted an involuntary intoxication

 affirmative defense. He argued that his chronic diabetes resulted in

 blood sugar “blackouts” that made him confused and unable to

 remember most of October 2016. As a result, he argued that he

 “did not possess the mental state [necessary] to commit or

 complete” the charged offenses.

¶7    The jury rejected the involuntary intoxication defense and

 convicted Curtis as charged. The trial court sentenced Curtis to

 probation and community service.

                      II.    The Bagby Challenge

¶8    Relying on People v. Bagby, 734 P.2d 1059, 1061 (Colo. 1987),

 Curtis first contends that the prosecution lacked authority to

 charge him under the general forgery statute because the

 legislature intended to limit prosecution for conduct related to mail

 ballots to the more specific mail ballot offense statute. We disagree.

                    A.      Waiver and Preservation

¶9    We first reject the People’s contention that Curtis waived his

 Bagby challenge because it is a challenge to the information that

 must be raised before trial under Crim. P. 12(b)(2).




                                    3
¶ 10   An information may be defective in either form or substance.

  See People v. Williams, 984 P.2d 56, 63 (Colo. 1999). Objections

  based on defects to the form of the information must be made

  before trial or they are waived. Crim. P. 12(b)(2). But a defect in

  substance is jurisdictional and may be raised at any time. See

  Williams, 984 P.2d at 63-64. A substantive defect requires

  “dismissal of the charge” or renders “void any conviction entered on

  such charge.” Id.

¶ 11   Although the People contend that Curtis’s claim “raise[s] an

  alleged defect in the charging information,” they don’t point to any

  specific form defect in the information. See People v. Davis, 2017

  COA 40M, ¶ 9 (concluding Crim. P. 12(b) doesn’t apply where the

  defendant’s claim didn’t involve a defect in the charging document).

¶ 12   Nor is any form defect self-evident. The information charged

  Curtis with two crimes based on the same set of facts. That’s

  entirely proper. See § 18-1-408(7), C.R.S. 2020. So we see

  “[n]othing on the face of the charging document” that “revealed a

  defect to which [Curtis] could have properly objected.” People v.

  Wester-Gravelle, 2020 CO 64, ¶ 23; see also People v. Zadra, 2013

  COA 140, ¶¶ 65-66 (recognizing that federal appellate courts


                                    4
  uniformly apply Fed. R. Crim. P. 12(b)(2) “where the defect is

  apparent from the face of the charges”) (citations omitted), aff’d on

  other grounds, 2017 CO 18, ¶ 18.

¶ 13   To the extent Curtis’s claim can be characterized as an

  objection to the information at all, it appears to be a substantive

  one. Indeed, if Curtis is correct that the mail ballot offense statute

  abrogates the general forgery statute, then the prosecution “lacked

  authority” to charge him with forgery. Thus, should he prevail, we’d

  have to vacate the forgery conviction. See Williams, 984 P.2d at 64

  (substantive defect renders void any conviction entered on such

  charge); People v. Moore, 200 Colo. 481, 485, 615 P.2d 726, 729

  (1980) (“[W]hen an information fails to charge a crime, the court

  acquires no jurisdiction.”). Such an objection doesn’t need to be

  brought before trial. See Williams, 984 P.2d at 63-64.

¶ 14   Even if we assume Curtis’s objection could be classified as a

  form objection, we see nothing in the record — and the People point

  to nothing — suggesting Curtis’s failure to raise the challenge under

  Crim. P. 12(b) was intentional, rather than an oversight. See People

  v. Rediger, 2018 CO 32, ¶ 39 (waiver is the intentional

  relinquishment of a known right). Because our supreme court


                                     5
  construes waivers under Crim. P. 12(b) as it does other waivers, see

  Wester-Gravelle, ¶ 26, and “indulge[s] every reasonable presumption

  against waiver,” Rediger, ¶ 39 (citation omitted), absent any

  “evidence that [Curtis] intended to relinquish the right in question,”

  Phillips v. People, 2019 CO 72, ¶ 33, we can’t conclude that Curtis

  waived his claim that the prosecution lacked authority to charge

  him with forgery. See Wester-Gravelle, ¶ 26 (concluding the

  defendant’s failure to demand a prosecutorial election or request a

  modified unanimity instruction under Crim. P. 12(b) constituted a

  forfeiture); see also Zadra, ¶¶ 68, 70 (reviewing multiplicity

  challenge for plain error where the failure to bring the motion under

  Crim. P. 12(b) “was a result of oversight”).

¶ 15   All this said, we agree with the People that Curtis didn’t

  preserve his Bagby challenge. Thus, if we agree error occurred, we

  won’t reverse unless the error is plain. See Rediger, ¶ 47.

              B.   Legal Principles and Standard of Review

¶ 16   When a defendant’s actions violate more than one criminal

  statute, the prosecution ordinarily may charge the defendant under

  each statute. See § 18-1-408(7); see also People v. Clanton, 2015

  COA 8, ¶ 10. In that scenario, it’s for the prosecution “to determine


                                     6
  what charges to file.” People v. Stewart, 55 P.3d 107, 118 (Colo.

  2002); see also People v. Smith, 938 P.2d 111, 115 (Colo. 1997)

  (“Ordinarily, a prosecutor has discretion to charge any applicable

  offense.”).

¶ 17   But in rare circumstances the prosecution may be barred from

  charging a defendant under a general criminal statute when the

  legislature evinces a “clear” intent to limit prosecution to a more

  specific statute. Smith, 938 P.2d at 115-16; accord Bagby, 734 P.2d

  at 1061; Clanton, ¶ 11.

¶ 18   To determine whether the legislature clearly intended to limit

  prosecution to a more specific statute, courts consider whether (1)

  the specific statute invokes the full extent of the state’s police

  powers; (2) the specific statute is part of an act creating a

  comprehensive and thorough regulatory scheme to control all

  aspects of a substantive area; and (3) that act carefully defines

  different types of offenses in detail. See Bagby, 734 P.2d at 1062;

  Smith, 938 P.2d at 116; People v. Warner, 930 P.2d 564, 568 (Colo.

  1996).

¶ 19   Applying the Bagby factors, our supreme court has found only

  two instances where the legislature “intended the specific


                                      7
  provisions” of a statute “to supplant the more general provisions” of

  the criminal code. Warner, 930 P.2d at 568. First, in Bagby, the

  supreme court concluded that the legislature intended to require

  the offense of falsely completing a liquor license application to be

  prosecuted under the Liquor Code and not the general criminal

  code. Bagby, 734 P.2d at 1062. And later, in Warner, the court

  reached a similar conclusion regarding the Limited Gaming Act of

  1991, holding that the legislature intended that the use of a device

  to remove tokens from a slot machine be prosecuted exclusively

  under the Limited Gaming Act. See Warner, 930 P.2d at 568.

¶ 20   Bagby and Warner reached their conclusions, in part, by

  finding that the Liquor Code and the Limited Gaming Act were

  comprehensive regulatory schemes. Beyond that, however, the

  supreme court relied significantly on the legislative declarations in

  the Liquor Code and the Limited Gaming Act. Those respective

  declarations each invoked the “full extent” of the state’s police

  powers. See Bagby, 734 P.2d at 1062 (holding the Liquor Code’s

  legislative declaration expressly invoked the full extent of the police

  powers); Warner, 930 P.2d at 568 (concluding that the Limited




                                     8
  Gaming Act’s legislative declaration invoked the full extent of the

  state’s police powers).

¶ 21    We review de novo to determine whether the legislature

  intended a specific statute to abrogate the general criminal code.

  See Clanton, ¶ 13.

   C.   The Mail Ballot Offense Statute Doesn’t Supplant the General
                               Forgery Statute

¶ 22    As relevant here, a person commits forgery

             if, with intent to defraud, such person falsely
             makes, completes, alters, or utters a written
             instrument which is or purports to be, or
             which is calculated to become or to represent if
             completed:
             ....
             A public record or an instrument filed or
             required by law to be filed or legally fileable in
             or with a public office or public servant.

  § 18-5-102(1)(d).

¶ 23    By contrast, a person commits a mail ballot offense if, among

  other conduct, he “falsely makes, alters, forges, or counterfeits any

  mail ballot before or after it has been cast.” § 1-13-112.

¶ 24    Curtis contends he could only be charged with the latter

  offense because the legislature intended that the more specific mail

  ballot offense statute supplant the general criminal code. To get



                                     9
  there, he asserts that the mail ballot offense statute is part of a

  broader, comprehensive act that he calls the “Elections Offense

  Act.” (Curtis identifies this “Act” as all of title 1, article 13 of the

  Colorado Revised Statutes.) He then asserts that, in enacting that

  “Act,” the legislature clearly intended to “invoke the State’s police

  powers.” But unlike the Liquor Code and the Limited Gaming Act,

  we don’t see a legislative declaration in article 13 evincing such an

  intent and Curtis doesn’t point us to one. See People v. Stansberry,

  83 P.3d 1188, 1190 (Colo. App. 2003) (holding that the prosecution

  could bring charges under the general forgery statute where the

  legislative declaration in the motor vehicle tax statute contained no

  “broad invocation of police powers”); see also Clanton, ¶ 24

  (rejecting Bagby challenge that argued the Colorado Employment

  Security Act supplanted the general forgery statute).

¶ 25   Recognizing this gap, Curtis urges us to discern a clear

  legislative intent to supplant the general criminal code from the

  “statutory provisions” in that “Act.” But even assuming this

  suggested approach is consistent with Bagby and Warner, Curtis

  doesn’t direct us to any “statutory provision” in article 13 that

  invokes the state’s police powers, expressly or otherwise. Nor does


                                      10
  he direct us to any particular provision from which we could infer a

  clear legislative intent to limit the prosecution’s discretion to bring

  forgery charges.

¶ 26   Looking past article 13, of more interest to us is the Mail

  Ballot Election Act and its legislative declaration. See Ch. 43, sec.

  2, § 1-13-112, 1990 Colo. Sess. Laws 318; see also § 1-7.5-101,

  C.R.S. 2020 (identifying short title of the act). Though Curtis

  doesn’t mention it, the mail ballot offense statute was enacted

  through this Act. The Act’s legislative declaration, however, doesn’t

  invoke the state’s police powers or otherwise help Curtis. See

  § 1-7.5-102, C.R.S. 2020. Rather, it declares simply that “mail

  ballot elections are cost-efficient and have not resulted in increased

  fraud,” Ch. 43, sec. 1, § 1-7.5-102, 1990 Colo. Sess. Laws 314, and

  that, “by enacting this article, the general assembly hereby

  concludes that it is appropriate to provide for mail ballot elections

  under specified circumstances,” § 1-7.5-102(1). Such a narrow

  declaration is nowhere close to the broad legislative declarations

  that Bagby and Warner concluded showed a clear legislative intent

  to invoke the full extent of the state’s police powers and supplant




                                     11
  the general criminal code. See Bagby, 734 P.2d at 1062; Warner,

  930 P.2d 568.

¶ 27   Because the Mail Ballot Election Act doesn’t satisfy the first

  Bagby factor — invocation of the full extent of the state’s police

  powers — we needn’t consider the remaining two factors.

¶ 28   All told, we conclude the prosecution had discretion to charge

  Curtis under the forgery statute.

                          III.   Equal Protection

¶ 29   Curtis next contends that the forgery conviction violates his

  right to equal protection under the law. This is so, he argues,

  because the forgery statute fails to provide an intelligible standard

  by which to differentiate the conduct it proscribes from the conduct

  proscribed by the mail ballot offense statute. We disagree.

              A.   Legal Principles and Standard of Review

¶ 30   The Colorado Constitution implicitly guarantees a defendant

  equal protection under the law. Stewart, 55 P.3d at 114; see also

  Colo. Const. art. II, § 25. “If a criminal statute proscribes different

  penalties for identical conduct, and a defendant is convicted under

  the statute imposing the harsher penalty, then the defendant’s right

  to equal protection is violated unless there are reasonable


                                      12
  differences or distinctions between the statutes at issue.” People v.

  Blue, 253 P.3d 1273, 1279 (Colo. App. 2011); see also Stewart, 55

  P.3d at 114.

¶ 31   To determine whether two statutes prohibit identical conduct,

  we compare the statutory elements. See Campbell v. People, 73

  P.3d 11, 14 (Colo. 2003); Blue, 253 P.3d at 1279. “If the elements

  differ qualitatively (and not merely semantically), such that one

  statute requires proof of an element that the other does not, there is

  no equal protection violation.” Clanton, ¶ 27; see also Blue, 253

  P.3d at 1279.

¶ 32   We review de novo whether two statutes prohibit the same or

  different conduct. See People v. Lee, 2020 CO 81, ¶ 11; accord

  Clanton, ¶ 28.

  B.   The Forgery and Mail Ballot Offense Statutes Require Different
                                Mens Reas

¶ 33   To review, as relevant here, forgery requires proof that (1) a

  person; (2) with intent to defraud; (3) falsely makes, completes,

  alters, or utters a written instrument; (4) which was or was

  purported to be, or which was calculated to become or to represent

  if completed; (5) a “public record or an instrument filed . . . or



                                     13
  legally fileable in or with a public office or public servant . . . .”

  § 18-5-102(1)(d).2

¶ 34   By comparison, a mail ballot offense requires proof that a

  person (1) falsely made, altered, forged, or counterfeited; (2) any

  mail ballot; (3) “before or after it ha[d] been cast . . . .” § 1-13-112.

¶ 35   Curtis’s equal protection argument is premised on the

  assumption that “both statutes provide for the same mens rea.”

  But they don’t. Forgery requires “intent to defraud” while a mail

  ballot offense doesn’t. See People v. Billington, 191 Colo. 323, 327,

  552 P.2d 500, 503 (1976) (“An essential element of the crime of

  second-degree forgery is intent to defraud . . . .”). This difference

  between the statutes is “real in fact.” Stewart, 55 P.3d at 114. It

  makes forgery a specific intent crime, see § 18-1-501(5) C.R.S.

  2020, and requires the prosecution to present evidence that a

  defendant has an “intent to defraud” someone or something. See

  also Black’s Law Dictionary (11th ed. 2019) (defining “defraud” as

  “[t]o cause injury or loss to (a person or organization) by deceit”);

  see also Webster’s Third New International Dictionary 593 (2002)


  2 The legislature expressly defined “falsely complete.” See
  § 18-5-101(3), C.R.S. 2020.

                                       14
  (Defraud means “to take or withhold from (one) some possession,

  right, or interest by calculated misstatement or perversion of truth,

  trickery, or other deception.”). Because “a different mens rea is

  required, different conduct is being punished[] and there is no equal

  protection violation.” People v. Reynolds, 194 Colo. 543, 547, 575

  P.2d 1286, 1290 (1978).

¶ 36   To the extent Curtis asks us to import an “intent to defraud”

  element into the mail ballot offense statute, we decline to do that.

  Had the legislature intended to make a mail ballot offense a specific

  intent crime, it would have done so. E.g., People v. Moseley, 193

  Colo. 256, 262, 566 P.2d 331, 335 (1977) (holding that “where a

  particular specific intent is included as an element of an offense,

  the legislature has done so expressly” and concluding, based on the

  legislature’s silence, that robbery “requires no specific intent”); see

  also Bates v. United States, 522 U.S. 23, 29 (1997) (declining to

  read an “intent to defraud” element into a criminal statute and




                                     15
  explaining that courts “ordinarily resist reading words or elements

  into a statute that do not appear on its face”).3

¶ 37   That’s not to say the mail ballot offense statute has no mens

  rea (an issue neither party asks us to resolve and on which we

  express no opinion); rather, we simply conclude it doesn’t include

  an intent to defraud.

¶ 38   We also reject Curtis’s assertion that the statutes prohibit the

  same actus reus. Without relying on principles of statutory

  construction, Curtis asserts that “falsely . . . forges” (as used in the

  mail offense ballot statute) means the same thing as “falsely

  complete” (as used in the forgery statute). But the legislature

  specifically defined “falsely complete.” See § 18-5-101(3)(a), C.R.S.

  2020. By contrast, the mail ballot offense statute doesn’t define


  3 In a footnote, Curtis observes that the prosecutor argued at trial
  that it “could be inferred” that the mail ballot offense statute shared
  the same mens rea as forgery by considering section 1-13-106,
  C.R.S. 2020 — a different provision in the same article that
  cross-references the felony forgery statute. Curtis doesn’t further
  develop this observation or explain how it informs his equal
  protection argument. See People v. Durapau, 280 P.3d 42, 49 (Colo.
  App. 2011) (declining to address undeveloped arguments). To the
  extent the supreme court’s recent decision in People v. Rojas, 2019
  CO 86M, ¶ 14, which construes a different statute with language
  similar to section 1-13-106, bears on this observation, Curtis
  doesn’t make that argument and it’s not before us.

                                     16
  “forges.” Rather, it includes the term “forges” alongside “makes,

  alters, . . . or counterfeits.” See § 1-12-113. We therefore interpret

  “forges” for purposes of the mail ballot offense statute consistently

  with its plain meaning as informed by its companion terms. See

  Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation

  of Legal Texts 195 (2012) (“When several nouns or verbs or

  adjectives or adverbs — any words — are associated in a context

  suggesting that the words have something in common, they should

  be assigned a permissible meaning that makes them similar.”).

  Doing that leads us to conclude that in this statutory context,

  “forges” simply means “to make or imitate falsely.” See Webster’s

  Third New International Dictionary at 891.4

¶ 39   For these reasons, we conclude Curtis’s convictions for forgery

  and a mail ballot offense don’t violate his right to equal protection.




  4 Curtis switches gears in his reply brief and argues not that “forge”
  equates to “falsely complete” but, rather, that by using the term
  “forge” the legislature intended to import the criminal elements of
  felony forgery, including an “intent to defraud,” into the mail ballot
  offense statute. We will not consider arguments first raised in a
  reply brief. See People v. Hall, 59 P.3d 298, 301 (Colo. App. 2002).

                                    17
                               IV.   Merger

¶ 40   Curtis next contends that felony forgery is a lesser included

  offense of a misdemeanor mail ballot offense and that the district

  court erred by failing to merge the convictions and vacate the

  forgery conviction. We disagree.

              A.   Legal Principles and Standard of Review

¶ 41   The United States and Colorado Constitutions prohibit

  multiple punishments for the same offense. See Page v. People,

  2017 CO 88, ¶ 8. Thus, a defendant may not be convicted of two

  offenses for the same conduct if “[o]ne offense is included in the

  other.” § 18-1-408(1)(a).

¶ 42   To determine whether “an offense is a lesser included offense

  of another offense,” we consider whether “the elements of the lesser

  offense are a subset” of those of the greater, “such that the lesser

  offense contains only elements that are also included in the

  elements of the greater offense.” Reyna-Abarca v. People, 2017 CO

  15, ¶ 64.

¶ 43   We review de novo whether an offense is a lesser included

  offense of another. People v. Thomas, 2020 COA 19M, ¶ 30 (cert.

  granted Sept. 28, 2020).


                                     18
       B.   Forgery is not a Lesser Included Offense of a Mail Ballot
                                     Offense

¶ 44    For the same reason Curtis’s equal protection argument is

  unavailing, so too is his merger argument. That’s because Curtis’s

  merger argument again hinges on his assertion that the mail ballot

  offense statute requires “the same mens rea — intent by the

  defendant to defraud” as the forgery statute. As already explained,

  however, the mail ballot offense statute doesn’t require an “intent to

  defraud.” Thus, the prosecution may prove a mail ballot offense

  without also proving forgery. Which is to say forgery is not a lesser

  included offense of a mail ballot offense. See Reyna-Abarca, ¶ 64.

¶ 45    While perhaps more expected, Curtis doesn’t argue that his

  mail ballot offense conviction merges into his forgery conviction.

  We therefore don’t consider whether it does. See, e.g., Galvan v.

  People, 2020 CO 82, ¶ 45 (The party presentation principle “relies

  on the parties to frame the issues to be decided and assigns to

  courts the role of neutral arbiters of the matters raised.”); accord

  United States v. Sineneng-Smith, 590 U.S. ___, ___, 140 S. Ct. 1575,

  1579 (2020).




                                    19
¶ 46   We conclude the district court properly declined to merge

  Curtis’s forgery conviction into his mail ballot offense conviction.

                     V.    Prosecutorial Misconduct

¶ 47   Curtis last contends that the prosecutor committed reversible

  misconduct during closing and rebuttal closing argument. We

  disagree.

              A.   Legal Principles and Standard of Review

¶ 48   A prosecutor has wide latitude to argue based on facts in

  evidence and reasonable inferences drawn from those facts, as well

  as to respond to the defendant’s arguments. People v. Maloy, 2020

  COA 71, ¶ 61. But a prosecutor may not “make remarks for the

  purpose of denigrating the defense.” People v. Collins, 250 P.3d

  668, 678 (Colo. 2010); see also People v. Welsh, 176 P.3d 781, 788

  (Colo. App. 2007). We evaluate improper argument claims in the

  context of the argument as a whole and in light of the evidence

  presented. People v. Munsey, 232 P.3d 113, 123 (Colo. App. 2009).

¶ 49   We engage in a two-step analysis to review prosecutorial

  misconduct claims. Wend v. People, 235 P.3d 1089, 1096 (Colo.

  2010). First, we evaluate whether the prosecutor’s conduct was

  improper based on the totality of the circumstances. Id. Second, if


                                    20
  it was, we determine whether the conduct warrants reversal under

  the applicable standard. Id.; People v. Robinson, 2019 CO 102,

  ¶ 18.

¶ 50      Because Curtis didn’t object to the prosecutor’s arguments, we

  review for plain error. See Robinson, ¶ 19.

       B.    The Prosecutor Didn’t Denigrate Curtis’s Defense Theory

¶ 51      Curtis defended on the theory that, due to his diabetes and

  related health issues, he was “impaired” and therefore “did not

  possess the mental state to commit” the charged crimes. In support

  of this defense, Curtis presented medical experts to discuss diabetic

  episodes and the impact of uncontrolled blood sugar, as well as

  family members that testified to their observations of Curtis’s

  diabetic episodes.

¶ 52      And the jury heard directly from Curtis who detailed his

  long-standing diabetic condition, prior hypoglycemic episodes, and

  specific health challenges during October 2016. Curtis also

  explained that after he learned about the DNA and handwriting

  analysis, he had a “vague” memory of injecting insulin late one

  evening and seeing a ballot in the trash when he went to dispose of




                                     21
  his needle. But he testified he had no memory of signing or mailing

  his ex-wife’s ballot.

¶ 53   In closing argument, the prosecutor argued Curtis “knew

  exactly what he was doing” and that “when he realized how

  provable the crimes were, he grabbed on to the only thing that he

  could[,] and he has been trying to sell that story ever since.” The

  prosecutor later used the term “story” roughly a half dozen times in

  closing and rebuttal closing when discussing Curtis’s version of

  events.

¶ 54   Curtis didn’t object at trial, yet he now argues that the

  prosecutor improperly denigrated his defense theory by using the

  word “story” when discussing his account of what happened. But

  Curtis testified and put his credibility at issue. It’s proper for a

  prosecutor to argue — based on reasonable evidentiary inferences

  — why the jury should or shouldn’t believe a witness. Domingo-

  Gomez v. People, 125 P.3d 1043, 1050 (Colo. 2005); see also

  Martinez v. People, 244 P.3d 135, 141 (Colo. 2010).

¶ 55   The prosecutor did that here. Read in context, the references

  to Curtis’s “story” were tied directly to the evidence. They were not

  personal attacks on Curtis or his counsel. They didn’t imply Curtis


                                     22
  or his counsel acted in bad faith. They weren’t dressed up with any

  inflammatory adjectives or adverbs. Rather, the comments were

  part of the argument explaining why — based on the evidence —

  the jury shouldn’t believe Curtis’s account of what happened. See

  Collins, 250 P.3d at 678 (The prosecutor’s comment that the

  defense counsel’s theory of reasonable doubt was “absurd” was not

  improper but “merely a response to defense counsel’s assertions

  that the jury could not find defendant guilty beyond a reasonable

  doubt.”); cf. People v. Serra, 2015 COA 130, ¶ 88 (The prosecutor’s

  “statements . . . that [the defendant] was making up a story to suit

  his ‘selfish, narcissistic needs’ were . . . improper” because they

  “impl[ied] the defendant ha[d] a bad character” and thus distracted

  the jury’s attention away from the evidence.).

¶ 56    Thus, in this closing argument, the prosecutor’s comments on

  Curtis’s version of events were proper.

       C.   The Prosecutor’s Comments Weren’t Otherwise Improper

¶ 57    We are equally unpersuaded with Curtis’s contention that the

  prosecutor’s closing argument “improperly transformed” his

  constitutional rights into a “burden on his credibility.”




                                    23
¶ 58   Though he doesn’t say so directly, Curtis appears to contend

  the prosecutor made an improper generic tailoring argument. A

  generic tailoring argument “occur[s] when the prosecution attacks

  the defendant’s credibility by . . . drawing the jury’s attention to the

  defendant’s presence at trial and his resultant opportunity to tailor

  his testimony” absent support in the record. See Martinez, 244

  P.3d at 141. Curtis, however, doesn’t direct us to any portions of

  the closing argument where the prosecutor did that. Nor do we see

  a generic tailoring argument.

¶ 59   To the extent Curtis is upset that the prosecutor made a

  specific tailoring argument when commenting that Curtis only

  “remembered” seeing his ex-wife’s ballot after learning about the

  DNA and handwriting analysis, that argument is directly tethered to

  Curtis’s testimony and is proper. See id. (noting prosecutors may

  “make specific tailoring arguments when they are tied to the

  evidence in the record”).

¶ 60   Curtis also argues that this same statement — that he

  “remembered” seeing his ex-wife’s ballot after he was presented with

  the evidence against him — was an improper comment on his “right

  to the disclosure of evidence material to his defense” and to


                                     24
  “confront the prosecution’s evidence.” As we understand it, Curtis

  suggests that, because it’s improper for a prosecutor to comment on

  a defendant’s right to remain silent, it’s likewise improper for a

  prosecutor to comment on a defendant’s other constitutional rights.

¶ 61   Curtis, of course, didn’t remain silent, and he doesn’t explain

  how the prosecutor improperly commented on any particular

  constitutional rights. Instead, he appears to simply take issue with

  the prosecutor’s argument that cast doubt on his version of events.

  Commenting on witness credibility, however, is fair. See Domingo-

  Gomez, 125 P.3d at 1050.

¶ 62   We conclude the prosecutor’s comments were proper.

                             VI.   Conclusion

¶ 63   We affirm the judgment of conviction.

       JUDGE FOX and JUDGE PAWAR concur.




                                    25